DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on May 12, 2022 in which claims 1-32 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US Patent No. 9,792,656).
 	In regard to claim 1,  Konrardy et al. discloses a routing system, comprising:

an accident detection system that determines the existence of an accident in a vehicle (see at least col. 22 lines 16-34 which discloses  that controller 204 may process sensor data, communication data and the settings or configuration information to determine whether an incident has occurred… wherein incidents may include collisions, see also Fig. 4 steps 410 and 412) having one or more driver assist features (see at least col. 14 lines 4-8 wherein Konrardy et al.  discloses autonomous operation features such as software applications or modules implemented by the on-board computer 114 to control the steering, braking, or throttle of the vehicle);
a vehicle operational database (database 146 in Fig. 1 or data storage 228 in Fig. 2) that collects vehicle operational data from or about a vehicle at the time of an accident to the vehicle (see at least col. 3 lines 27-44  which discloses a computer system  for determining fault relating to a collision. The computer system includes one or more processors, and a non-transitory program memory coupled to the one or more processors and storing executable instruction. The executable instruction when executed by one or more processors cause the computer system to receive an indication of an accident involving a vehicle having one or more autonomous (and/or semi-autonomous) operation features for controlling the vehicle, receive an operation data regarding of the vehicle during a time period including the time of the accident, receive information regarding use of levels of the one or more autonomous operation features during the time period including the time of the accident), (see also col. 22 lines 45-51 which discloses  that when an incident is determined to have occurred at block 412, information regarding the incident and the vehicle status may be recorded to block 414, either in the data storage 228 of the database 146) for similar reasoning see also col. 68 lines 48-62);
a rules database that stores one or more sets of rules relating to fault responsibility for damage resulting from a vehicle accident based on one or more vehicle operational states related to a driver assist feature on the vehicle during a vehicle accident (see at least col. 3 lines 27-44, col. 3 line 64-col. 4 line 8, col. 68 lines 47-62, col. 23 line 59-col. 24 line 2, col. 44 line 31-col. 45 line 19, col. 53 lines 32-53 and col. 54 lines 22-44);
a fault determination system that operates on a processor (see at least col. 44 line 22-col. 45 line 19 wherein  the server 140 determine the operation status of the vehicle 108 at the time of the accident and allocate the fault) to;
access the vehicle operational database to collect vehicle operational data for a particular vehicle when the accident detection system determines that the particular vehicle has been in an accident (see at least col. 44 line 22-col. 45 line 19, col. 22 lines 45-56, col. 53 line 32-53);
access a set of rules in the rules database relating to fault responsibility for damage for the particular vehicle (see at least col. 3 lines 27-44, col. 3 line 64-col. 4 line 8, col. 68 lines 47-62, col. 23 line 59-col. 24 line 2, col. 44 line 31-col. 45 line 19, col. 53 lines 32-53 and col. 54 lines 22-44);
determine one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident (see at least col. 4 lines 31-36, col. 56 lines 26-46; col. 22 lines 45-51 col. 22 lines 62-65); and
determine a responsible party based on the vehicle states and the accessed set of rules (see at least col. 52 line 48-col. 53 line 6  which discloses at block 1308, the server 140 may determine whether a third party is at fault for the accident based upon the sensor data, communication data, and/or autonomous (and/or semi-autonomous) operation feature data received in blocks 1304 and 1306. Determining fault may generally include determining one or more of the following: a point of impact on the vehicle 108, a point of impact on one or more additional vehicles, a velocity of the vehicle 108, a velocity of one or more additional vehicles, a movement of the vehicle 108, a movement of one or more additional vehicles ….the server 140 may determine whether the vehicle 108 (including the vehicle operator and/or the autonomous operation features) caused the accident or whether a third party (including other autonomous vehicles, other vehicle operators, pedestrians, etc.) caused the accident.) (For similar reasonings see also col. 3 lines 27-44, col. 3 line 64-col. 4 line 8, col. 68 lines 47-62, col. 23 line 59-col. 24 line 2, col. 44 line 31-col. 45 line 19, col. 53 lines 32-53 and col. 54 lines 22-44,  claim 1 lines 44-66); and
a routing engine that operates on a processor to route a claim for the accident of the particular vehicle to the responsible party as determined by the fault determination system (see at least col. 3 lines 3-13, col. 68 lines 47-62, claim 1 line 48-66).

 	In regard to claim 2,  Konrardy et al. discloses wherein the fault determination system operates on the processor determines multiple responsible parties for a particular accident  (see at least claim 1 lines 48-66 which discloses a computer-implemented method for automatically evaluating vehicle operation to detect occurrence of and determine fault relating to a collision, comprising automatically determining, by the one or more processors, an allocation of fault for the accident based at least in part upon the received operating data and the use levels of each of the one or more autonomous operation features and without human involvement, wherein the allocation of fault includes a measure of fault of at least one of the following: a manufacturer of at least one of the one or more autonomous operation features, a manufacturer of the vehicle, an installer of at least one of the one or more autonomous operation features, a seller of at least one of the one or more autonomous operation features, or a repairer of at least one of the one or more autonomous operation features) (For similar reasonings see also col. 57 lines 35-53, and claim 6).

 	In regard to claim 3,  Konrardy et al. discloses wherein the fault determination system operates on the processor to determine two or more responsible parties and to determine a proportional liability for each of the two or more responsible parties (see at least col. 53 lines 40-44, col. 44 lines 35-49 col. 44 lines 52-57 and col. 45 lines 10-19, claim 1 lines 48-66).

 	In regard to claim 4,  Konrardy et al. discloses wherein the notification engine notifies each of the determined responsible parties liable (see at least col. 3 lines 3-13, col. 68 lines 47-62, claim 1 line 48-66)..

 	In regard to claim 5,  Konrardy et al. discloses wherein the responsible party includes one of a driver or an insurance company (see at least claim 1 lines 48-66 which discloses the allocation of fault includes a measure of fault of at least one of the following: a manufacturer of at least one of the one or more autonomous operation features, a manufacturer of the vehicle, an installer of at least one of the one or more autonomous operation features, a seller of at least one of the one or more autonomous operation features, or a repairer of at least one of the one or more autonomous operation features) (For similar reasonings see also col. 57 lines 35-53, and claim 6, col. 68 lines 47-62, col. 31 lines 20-21, col. 30 lines 46-48, and col. 4 line 55-col. 5 line 5) .

 	In regard to claim 6,  Konrardy et al. discloses wherein the responsible party includes one of a driver assist system manufacturer or a vehicle manufacturer (see at least claim 1 lines 48-66 which discloses the allocation of fault includes a measure of fault of at least one of the following: a manufacturer of at least one of the one or more autonomous operation features, a manufacturer of the vehicle, an installer of at least one of the one or more autonomous operation features, a seller of at least one of the one or more autonomous operation features, or a repairer of at least one of the one or more autonomous operation features) (For similar reasonings see also col. 57 lines 35-53, and claim 6, col. 68 lines 47-62, col. 31 lines 20-21, col. 30 lines 46-48, and col. 4 line 55-col. 5 line 5).
.

 	In regard to claim 7,  Konrardy et al. discloses wherein the responsible party includes a vehicle owner insurance company (see at least claim 1 lines 48-66 which discloses the allocation of fault includes a measure of fault of at least one of the following: a manufacturer of at least one of the one or more autonomous operation features, a manufacturer of the vehicle, an installer of at least one of the one or more autonomous operation features, a seller of at least one of the one or more autonomous operation features, or a repairer of at least one of the one or more autonomous operation features) (For similar reasonings see also col. 57 lines 35-53, and claim 6, col. 68 lines 47-62, col. 31 lines 20-21, col. 30 lines 46-48, and col. 4 line 55-col. 5 line 5) .

 	In regard to claim 8,  Konrardy et al. discloses wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if one or more driver assist features was engaged at the time of the accident (see at least col. 3 lines 27-44, col. 3 line 64-col. 4 line 8, col. 68 lines 47-62, col. 23 line 59-col. 24 line 2, col. 44 line 31-col. 45 line 19, col. 53 lines 32-53 and col. 54 lines 22-44).

 	In regard to claim 9,  Konrardy et al. discloses wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if one or more of the driver assist features was operating at the time of the accident (see at least col. 54 lines 21-35)

 	In regard to claim 10,  Konrardy et al. discloses wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if a human driver was actively driving the vehicle at the time of the accident (see at least col. 54 lines 36-39).

 	In regard to claim 11,  Konrardy et al. discloses wherein the fault determination system determines if a human driver was actively driving the vehicle at the time of the accident by detecting, from the operational data, steering, braking, or acceleration, caused by the human driver (see at least col. 54 lines 36-39).

 	In regard to claim 12,  Konrardy et al. discloses wherein the fault determination system determines a detected operational state of driver assist system at the time of the accident (see at least col. 54 lines 21-35).

 	In regard to claim 15,  Konrardy et al. discloses wherein the fault determination system detects if the driver assist system was properly serviced at the time of accident (see at least claim 1 lines 48-66 which discloses the allocation of fault includes a measure of fault of at least one of the following: a manufacturer of at least one of the one or more autonomous operation features, a manufacturer of the vehicle, an installer of at least one of the one or more autonomous operation features, a seller of at least one of the one or more autonomous operation features, or a repairer of at least one of the one or more autonomous operation features) (For similar reasoning see also col. 57 lines 35-53, and claim 6, col. 68 lines 47-62, col. 31 lines 20-21, col. 30 lines 46-48, and col. 4 line 55-col. 5 line 5) .

 	In regard to claim 16,  Konrardy et al. discloses wherein the accident detection system determines the existence of an accident in a vehicle having one or more driver assist features based on a receipt of a claim filed for the accident (see at least col. 31 lines 18-33).

 	In regard to claim 17,  Konrardy et al. discloses, wherein the accident detection system determines the existence of an accident in a vehicle having one or more driver assist features based on telematic data collected by the vehicle during the accident (see at least col. 42 lines 41-col. 43 line 18).

As to claims 18-28, 30-32,  they are method claims that recite substantially the same limitations as the corresponding system claims 1-12, 15-17.   As such, claims 18-28, and 30-32  are rejected for substantially the same reasons given for the corresponding claims 1-12, 15-17 above and are incorporated herein.

Allowable Subject Matter
6.	Claims 13-14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 9,773,281, US 20220005291defines general state in the art and are relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661